Moyer, C.J.,
dissenting.
{¶ 55} The General Assembly’s stated purpose in enacting R.C. 2923.126 was “to ensure uniformity throughout the state regarding * * * the authority granted to a person holding a [concealed-handgun] license.” 2004 Am.Sub.H.B. No. 12, Section 9, 150 Ohio Laws, Part II, 3390. To effectuate this intent, R.C. 2923.126(A) offers the general rule that persons holding concealed-handgun licenses “may carry a concealed handgun anywhere in this state,” subject to the numerous exceptions in subsections (B) and (C) of the statute.
{¶ 56} However, these exceptions generally treat private property owners (as well as private persons leasing public land) as a separate class, giving them the authority to decide in most circumstances whether concealed handguns will be allowed on their property. R.C. 2923.126(C)(3). This distinction creates arbitrary and unreasonable results, such that the statute does not operate uniformly throughout the state. I therefore respectfully dissent from the majority’s decision to allow R.C. 2923.126 to take precedence over Clyde Ordinance 2004-41, which prohibits carrying a concealed handgun in Clyde city parks.
{¶ 57} Pursuant to Section 3 of the Home Rule Amendment, Article XVIII of the Ohio Constitution, a state statute will take precedence over a local ordinance only if “(1) the ordinance is in conflict with the statute, (2) the ordinance is an exercise of the police power, rather than of local self-government, and (3) the statute is a general law.” Canton v. State, 95 Ohio St.3d 149, 2002-0hio-2005, 766 N.E.2d 963, ¶ 9. To qualify as a general law, “a statute must (1) be part of a statewide and comprehensive legislative enactment, (2) apply to all parts of the state alike and operate uniformly throughout the state, (3) set forth police, sanitary, or similar regulations, rather than purport only to grant or limit legislative power of a municipal corporation to set forth police, sanitary, or similar regulations, and (4) prescribe a rule of conduct upon citizens generally.” Id. at syllabus. I agree that the first, third, and fourth factors apply to R.C. 2923.126 and do not dispute that it applies to all parts of the state alike.
{¶ 58} However, I do not agree that R.C. 2923.126 operates uniformly throughout the state. Given the exception for private property owners, the general rules on where a person may carry a concealed handgun fluctuate depending on who owns the property at issue; R.C. 2923.126 divides the state by creating different rules for public and private property. A statute that makes such a nonuniform classification can still qualify as a general law under the home-rule analysis, so long as the classification is not “ ‘arbitrary, unreasonable or capricious,’ ” but R.C. *1072923.126 does not meet that standard. Canton, 95 Ohio St.3d 149, 2002-Ohio-2005, 766 N.E.2d 963, ¶ 30, quoting Garcia v. Siffrin Residential Assn. (1980), 63 Ohio St.2d 259, 272, 17 O.O.3d 167, 407 N.E.2d 1369.
{¶ 59} In fact, this case provides a prime example of the types of arbitrary and unreasonable conduct discussed in Canton. Suppose that there are two parks in Clyde on opposite sides of the street; Park A is owned by the city, and Park B is owned by a private corporation.1 At Park A, a person with the requisite license could carry a concealed handgun at the park, as the statute does not prohibit the carrying of a concealed handgun in public parks. The city is powerless to change this fact; concealed handguns must be allowed in the park, unless one of the limited exceptions applies (e.g., a school holds an event at the park, thereby invoking the exception for school safety zones in R.C. 2923.126(B)(2)). At Park B, a person’s right to carry a concealed handgun depends on whether the owner of the park posts a sign forbidding the carrying of a concealed handgun. R.C. 2923.126(C)(3). The owner of the park can decide to forbid concealed handguns for any reason or no reason, and anyone who violates that decision could be charged with criminal trespass, a fourth-degree misdemeanor. If there are other privately owned parks in the area, the owners could each set his own rules.
{¶ 60} The single fact that Park A is publicly owned and Park B is privately owned changes the rules for whether concealed handguns will be allowed in the parks. The statute completely regulates public property while having essentially no effect on most forms of private property (with rare exceptions like R.C. 2923.126(B)(4), which prohibits concealed handguns when the private property has a liquor permit).
{¶ 61} This different treatment of public and private property is patently arbitrary and unreasonable; it affects one class of land solely on the basis of ownership, which has little to do with the relative safety of allowing concealed handguns on a particular type of property.2 We held that a similarly selective *108enactment was not a general law in Canton. 95 Ohio St.3d 149, 2002-Ohio-2005, 766 N.E.2d 963, ¶ 30 (determining that a statute was not a general law because it would in effect apply only in older areas of the state). I would come to the same result in this case, because the rules in R.C. 29231.26 for when and where concealed handguns can be carried apply only (and arbitrarily) to public property.
{¶ 62} The majority tries to sidestep these problems by citing our decision in Marich v. Bob Bennett Constr. Co., 116 Ohio St.3d 553, 2008-Ohio-92, 880 N.E.2d 906. In Marich, we resolved a challenge to a statutory system that generally limited vehicles traveling on public roads to a certain width but allowed persons wishing to operate a wider vehicle within a municipality to apply for a permit from that municipality. Id. at ¶ 3. The permit statute, R.C. 4513.34(A), said that the municipality could issue a permit “upon application in writing and for good cause shown.” The appellant there argued that different municipalities might interpret “good cause shown” in different ways and thus the statute would not operate uniformly throughout the state. Marich at ¶ 25.
{¶ 63} We answered this concern by holding that a statutory system that varies “to some degree from jurisdiction to jurisdiction” can still be a general law, as “mere differences in the interpretation and application of the statutory language are not enough to prevent a statute from applying to all parts of the state and operating uniformly throughout it.” Id. at ¶ 22, 25. We acknowledged that different municipalities might interpret “good cause shown” to mean different things, but held that the basic process for receiving a permit was the same throughout the state. Id. at ¶ 25, 26.
{¶ 64} With R.C. 2923.126, though, the basic process for determining where concealed handguns may be carried varies greatly throughout the state because rulemaking for private property is generally left to the discretion of private landowners. By separating public and private property and leaving largely unfettered the discretion of private property owners to determine what limitations to place on their property, the General Assembly has created a system of restrictions that fluctuates much more dramatically across jurisdictions than the statutory scheme in Marich, which left open the possibility that the words “good cause shown” could have slightly different meanings in different parts of the state.
{¶ 65} Given the arbitrary and unreasonable distinction between public and private landowners, the fact that the law is subject to the will of private *109landowners, and the fact that the statute fails to meet its stated objective of establishing uniformity in its designation of those places in which persons may carry concealed handguns, I would hold that R.C. 2923.126 is not a general law and that it therefore does not take precedence over Clyde Ordinance 2004-41.
Lydy & Moan, Daniel T. Ellis, and Frederick E. Kalmbach; and Firestone, Brehm, Hanson, Wolf & Young, L.L.P., and L. Kenneth Hanson III, for appellee Ohioans for Concealed Carry, Inc.
Schottenstein, Zox & Dunn Co., L.P.A., John C. McDonald, Stephen J. Smith, and Matthew T. Green; and Barry W. Bova, for appellant.
Nancy Hardin Rogers, Attorney General, William P. Marshall, Solicitor General, Stephen P. Carney, Deputy Solicitor, and Todd A. Nist, Assistant Solicitor, for intervening appellee Ohio Attorney General Nancy Hardin Rogers.
John F. Kostyo and Stephen P. Halbrook, urging affirmance for amicus curiae National Rifle Association of America, Inc.
Robert Triozzi, Director of Law, and Gary S. Singletary, Assistant Director of Law, urging reversal for amicus curiae the city of Cleveland.
Byron & Byron Co., L.P.A., and Stephen L. Byron; and John Gotherman, urging reversal for amici curiae Ohio Municipal League and the municipalities of Beachwood, Cincinnati, Dublin, Kettering, New Albany, Orange, Shaker Heights, and Toledo.
Lanzinger, J., concurs in the foregoing opinion.

. Appellant Clyde notes in its brief that the Whirlpool Corporation owns a private park in Clyde, with facilities similar to those in municipal parks, such as a swimming pool, tennis courts, and ball fields.


. {¶ a} Although not a reason under our ease law for concluding that R.C. 2923.126(A) violates the Ohio Constitution, one can only speculate about, indeed wonder, what statewide interest is served by a statute that nullifies and prohibits a reasoned conclusion by the elected representatives of local government that the presence of any number of handguns in a city park may be a threat to the security and safety of those using the park. Implementation of the state statute strikes a severe blow to the underlying principles of local self-government.
{¶ b} It is unfortunate that the passion of those who believe in the right of virtually any adult to carry a concealed weapon (subject to the statutory exceptions) has pushed aside the fundamental belief in Ohio that matters that directly affect the safety of a community may be determined by local government, where the voices of those citizens most directly affected may be heard and *108considered. No one outside the city of Clyde, or perhaps the county of Sandusky, has any legitimate interest in the regulations placed upon the use of a city park in the municipality of Clyde. We can only hope that those who believe that dogs should run unleashed in city parks or those who believe that alcohol should be consumed in city parks are not able to convince a majority of the General Assembly of the merits of then* cause.